                            UNITED STATES BANKRUPTCY COURT
                             EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION - DETROIT
 IN THE MATTER OF:
                                                         CHAPTER 13
 Stanley Ferenc                                          CASE NO. 19-40109-MBM
 Dynah Duncan-White                                      JUDGE Shefferly

 Debtors.
 _________________________/

                          AFFIDAVIT OF THE CHAPTER 13 TRUSTEE

STATE OF MICHIGAN               )
                                )SS
COUNTY OF OAKLAND               )

        David Wm. Ruskin, being first duly sworn, deposes and says as follows:

        1.      He is the duly appointed Trustee in the above captioned Chapter 13 proceedings.

        2.       The records of the Trustee have been thoroughly reviewed with regard to the above
matter before this Affidavit was taken.

         3.    On March 15, 2019, this Court entered its Order Adjourning Hearing that required
Debtors to comply with Local Bankruptcy Rule 1007-1 (c) by March 26, 2019; to file and serve an
Amended Schedule I and Amended Plan by April 15, 2018; and to provide to the Trustee Debtors’ 2018
Federal Income Tax Return and documents regarding Debtor’s Social Security disability claim by April
15, 2019; and providing that if Debtors does not comply with these requirements by the dates specified,
this case may be dismissed without further notice or hearing on the filing of an Affidavit of the Chapter
13 Trustee.

       4.      A review of PACER as of April 17, 2019, indicates that Debtors have not complied with
Local Bankruptcy Rule 1007-1 (c) and have not filed an Amended Schedule I or an Amended Plan.

        5.      A review of the Trustee’s records as of April 17, 2019, indicates that Debtors have not
provided to the Trustee Debtor’s 2018 Federal Income Tax Return or any documents regarding Debtor’s
Social Security disability claim.

        FURTHER AFFIANT SAYETH NOT.

Sworn to and subscribed before me this                  /s/ David Wm. Ruskin
18th day of April, 2019                                 DAVID WM. RUSKIN (P26803)
___/s/ Vanessa Wild_____                                Attorney and Chapter 13 Standing Trustee
Vanessa Wild, Notary Public                             1100 Travelers Tower
Wayne County, Michigan, Acting in                       26555 Evergreen Road
Oakland County.                                         Southfield, MI 48076
My Commission Expires: May 13, 2021                     (248) 352-7755




   19-40109-pjs      Doc 49      Filed 04/18/19      Entered 04/18/19 08:45:38          Page 1 of 1
